Citation Nr: 0708502	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 
1999, for the assignment of a total disability evaluation 
based on individual employability (TDIU).

2.  Entitlement to an effective date prior to January 13, 
1999, for the grant of Dependents' Educational Assistance 
(DEA) benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The July 2000 rating 
decision granted entitlement to a TDIU effective March 18, 
1999, and granted entitlement to DEA benefits effective March 
18, 1999.  A notice of disagreement was filed in August 2000 
with regard to entitlement to an earlier effective date for a 
TDIU.  A statement of the case was issued in March 2004, and 
a substantive appeal was received in April 2004.  In a March 
2004 rating decision, the RO granted an earlier effective 
date of January 13, 1999, for the grant of a TDIU and DEA 
benefits.  A notice of disagreement was filed in June 2004 
with regard to entitlement to an earlier effective date for 
DEA benefits.  A statement of the case was issued in November 
2004 and a substantive appeal was received in December 2004.



FINDINGS OF FACT

1.  By rating decision of July 1996, the RO denied 
entitlement to TDIU benefits; the veteran did not perfect an 
appeal.

2.  On January 13, 1999, the veteran filed an informal claim 
for TDIU benefits.

3.  By rating decision of June 2000, the RO granted 
entitlement to TDIU benefits and DEA benefits, effective 
March 18, 1999.  

4.  By rating decision of March 2004, the RO assigned an 
effective date of January 13, 1999, to the grant of TDIU and 
DEA benefits.

5.  It was not factually ascertainable during the one year 
period prior to the veteran's January 13, 1999, TDIU claim 
that her service-connected disabilities had increased in 
severity so as to preclude substantially gainful employment.

6.  The legal criteria for eligibility for dependents' 
educational assistance were not met prior to January 13, 
1999.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 13, 
1999, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2006).

2.  The criteria for an effective date prior to January 13, 
1999, for the award of DEA benefits have not been met.  38 
U.S.C.A. §§ 3501, 3510, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 3.807(a), 21.3021 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the July 2000 rating 
decision which granted entitlement to a TDIU and DEA benefits 
was issued prior to implementation of the VCAA.  Subsequent 
to implementation of the VCAA, the veteran perfected an 
appeal as to the effective date assigned to the grant of TDIU 
and DEA benefits.  In May 2006, the RO specifically provided 
VCAA notice as to the issue of entitlement to an earlier 
effective date for the grant of a TDIU.  As will be discussed 
in detail below, the effective date assigned to the grant of 
DEA benefits is solely predicated on the grant of TDIU 
benefits, thus further VCAA notice specifically pertaining to 
this issue is unnecessary.

VA has fulfilled its duty to notify the veteran in this case.  
In the May 2006 letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
her claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The RO has generally 
advised the veteran to submit any evidence in support of her 
claims which she had in her possession, and that they would 
assist her in obtaining any evidence she was not able to 
obtain on her own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Specifically, in May 2006, the veteran stated that she had no 
further information or evidence to give VA to substantiate 
her claims.  The Board acknowledges receipt of documentation 
from the veteran in May 2006, however, such documents consist 
of argument in support of the claim, and duplicative 
documents.  Thus, the Board finds that a remand is 
unnecessary for AOJ review of the documentation of record.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Factual and Procedural Background

An October 1985 rating decision granted entitlement to 
service connection for chronic lumbosacral strain, assigning 
a noncompensable disability rating; fibrositis, assigning a 
noncompensable disability rating; and, post operative 
excision, lipoma of lower back, assigning a noncompensable 
disability rating.  The ratings were assigned effective April 
1985.

A February 1986 rating decision assigned separate 10 percent 
disability ratings for service-connected chronic lumbosacral 
strain, and fibrositis, both effective April 1985.

A February 1989 rating decision assigned a 20 percent 
disability rating for service-connected fibrositis and 
fibromyalgia multiple with limitation of motion left 
shoulder, effective November 3, 1987.  Service connection was 
established for irritable bowel syndrome, sinusitis, and 
mammary dysplasia with fibroid disease right breast, all 
rated noncompensably disabling, effective April 1985.

In February 1991, the veteran claimed entitlement to 
increased disability ratings for service-connected fibrositis 
and fibromyalgia, and chronic lumbosacral strain.  A May 1991 
rating decision assigned a 40 percent disability rating for 
service-connected chronic lumbosacral strain with 
degenerative changes, effective February 1991, and denied 
entitlement to an increased rating for fibrositis and 
fibromyalgia multiple with limitation of motion left 
shoulder.

In June 1993, the veteran underwent a VA examination.  A July 
1993 rating decision denied entitlement to an increased 
disability rating for service-connected chronic lumbosacral 
strain.  In March 1995, the veteran perfected an appeal as to 
the disability rating assigned.  The veteran also claimed 
clear and unmistakable error (CUE) in the October 1985, 
February 1986, and February 1989 rating decisions with regard 
to the 10 percent rating assigned to her service-connected 
chronic lumbosacral strain.

On November 30, 1995, the veteran filed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  She reported being a full time student from 
June 1989 to June 1992, and working 40 hour weeks for various 
employers for the period December 1991 to October 1995.  She 
claimed that she became too disabled to work on September 21, 
1995.  She stated that on September 22, 1995 she was 
hospitalized for low back pain and discharged on September 29 
with a disc herniation T11-12.  She claimed that she was 
returning to work in January 1996.

In a December 6, 1995 rating decision, the RO, in pertinent 
part, assigned a 60 percent disability rating to herniated 
disc T 11-12 with lumbosacral strain with degenerative 
changes (formerly chronic lumbosacral strain), effective 
April 10, 1995, and determined that the decision to rate the 
veteran's service-connected back condition as 10 percent 
disabling in October 1985, February 1986, and February 1989, 
did not contain CUE.

Correspondence was sent by the veteran to her congressional 
representative, which was received by VA in April 1996.  The 
veteran stated that she had not worked for five months, and 
was not expected to return to work until June 30, 1996, if 
she had recovered.

In June 1996, a VA Form 21-4192 was received from the 
veteran's employer, Employment Development Department.  It 
was reflected that the veteran had worked from January 10, 
1994, to October 12, 1995.  The employer noted that the 
veteran had not been terminated and was currently on a leave 
of absence.

In a July 1996 rating decision, the RO denied entitlement to 
a TDIU on the basis that the veteran had not been found 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  The rating 
decision was issued to the veteran on August 9, 1996.  In 
July 1997, the veteran filed a notice of disagreement as to 
the denial of entitlement to a TDIU.  On October 27, 1997, a 
statement of the case was issued to the veteran with regard 
to the issue of entitlement to a TDIU.  The veteran was 
informed that she must file her appeal within 60 days from 
the date of the letter or within the remainder, if any, of 
the one-year appeal period.  A copy of the statement of the 
case was also issued to her then representative of record, 
Disabled American Veterans (DAV).  On October 31, 1997, 
correspondence was issued to the veteran from DAV.  The 
correspondence specifically referenced the October 27, 1997, 
statement of the case, and stated the following in bold:  

Failure to complete and return VA Form 9 
within 60 days of the date stamped on the 
SOC will result in your Notice of 
Disagreement being considered withdrawn.

In December 1998, the issues of herniated disc T 11-2 with 
lumbosacral strain with degenerative changes, and whether the 
October 1985, February 1986, and February 1989 rating 
decisions contained CUE were certified to the Board.

On January 13, 1999, DAV submitted an Informal Hearing 
Presentation.  The representative stated the following with 
regard to the issues presented for review:

Did the Agency of Original Jurisdiction 
(AOJ) err in denial of increased rating 
evaluation, to include individual 
unemployability, for residuals of service 
connected lumbosacral strain with 
degenerative changes and herniated disc 
at level T11-12, currently evaluated as 
sixty percent disabling, effective April 
10, 1995? (emphasis added)

Did the AOJ err in not assigning a 
compensable evaluation for service 
connection back disorder via Rating 
decision of October 1985 and subsequent 
decisions of record, via 38 C.F.R. 
§ 3.105(a)?

In February 1999, the Board remanded the issues of 
entitlement to an increased evaluation for herniated disc at 
the T11-12 level including lumbosacral strain and 
degenerative changes, currently evaluated as 60 percent 
disabling; and, whether rating decisions dated in October 
1985, February 1986, and February 1989, wherein lumbosacral 
strain was evaluated as 10 percent disabling, were clearly 
and unmistakably erroneous.  In the text of the Remand, the 
Board specifically noted that the veteran did not respond to 
the October 1997 statement of the case with regard to the 
denial of a TDIU, and thus the Board did not accept 
jurisdiction of this issue.

In March 1999, the veteran submitted correspondence to VA 
pertaining to her service-connected lumbosacral strain with 
degenerative changes, and related issues.  The veteran did 
not specifically reference unemployability.  Such submission 
included a copy of her September 1998 Social Security 
Administration (SSA) application for benefits, and a December 
1998 SSA award letter.

In May 1999, the RO determined that the December 1995 rating 
decision was clearly and unmistakably erroneous, thus the 60 
percent evaluation assigned to lumbosacral strain with 
degenerative changes was granted effective June 14, 1993.  
Such RO determination only granted an earlier effective date, 
not an increased disability rating.

In June 1999, the veteran submitted correspondence to VA, 
specifically referenced 'individual unemployability,' and 
stated that she was submitting documents to support her 
November 1995 claim for a TDIU.  The veteran submitted a 1998 
statement of the California Public Employees' Retirement 
System that showed that she was not entitled to retirement 
benefits, and a copy of return receipt pertaining to her July 
1997 notice of disagreement.  The veteran also submitted a 
December 1990 treatment record which reflected diagnoses of 
fibrositis and fibromyalgia; chronic lumbosacral strain; 
irritable bowel syndrome; and exogenous obesity.  The 
examiner noted that she was "borderline employable."  She 
also submitted January 1994 correspondence from a Medical 
Director pertaining to her application for the position of 
Employment Program Representative.  The correspondence 
outlines restrictions on her employment such as no sitting 
more than 4 hours in an 8 hour days, and being able to change 
positions every 30 minutes.  A May 1996 handwritten progress 
note reflects that the veteran could start working 2 hours 
per day for 1 month beginning on June 1, 1996.

In a June 2000 rating decision, the RO granted entitlement to 
a TDIU, effective March 18, 1999.  The veteran perfected an 
appeal as to the effective date assigned.  In a March 2004 
rating decision, the RO assigned an effective date of January 
13, 1999, to the grant of a TDIU.  

III.  Analysis

Service connection is in effect for herniated disc T11-12 
with lumbosacral strain with degenerative changes, rated 40 
percent disabling from February 1991, and 60 percent 
disabling from June 1993; fibrositis and fibromyalgia, 
multiple, with left shoulder (minor), rated 20 percent 
disabling from November 1987; excision lipoma low back, rated 
noncompensably disabling from April 1985; sinusitis, rated 
noncompensably disabling from April 1985; mammary dysplasia 
with fibroid disease, right breast, rated noncompensably 
disabling from April 1985; and, irritable bowel syndrome, 
rated noncompensably disabling from April 1985.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Initially, the veteran claims entitlement to an earlier 
effective date for the grant of a TDIU upon several theories 
of entitlement.  Specifically, the veteran asserts that the 
proper effective date should be November 30, 1995, the date 
of receipt of her initial application for a TDIU.

The veteran claims that she never received the October 27, 
1997, statement of the case which was issued in response to 
her July 1997 notice of disagreement with the July 1996 
rating decision which denied entitlement to a TDIU.  Thus, 
the veteran claims that she was not afforded an opportunity 
to perfect her appeal to the Board.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating her 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

As detailed hereinabove, the Board does not dispute that the 
veteran filed a timely notice of disagreement with the July 
1996 denial of entitlement to a TDIU.  Such notice of 
disagreement was date-stamped as received by VA on July 15, 
1997.  The evidence of record also reflects that the RO 
issued a statement of the case to the veteran at her then 
current address of record on October 27, 1997.  

As noted, the Code provides that copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. § 
7105(a)(3).  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  Under Mindenhall there is a presumption of regularity of 
the administrative process when there is a lack of clear 
evidence to the contrary.  For example, the claims file does 
not reflect that the United States Postal Service returned 
the statement of the case as undeliverable.  Thus, the Board 
presumes that the October 1997 statement of the case was sent 
to the veteran, at her then current address of record, and 
was received by her.  

Moreover, the veteran's then representative of record issued 
correspondence to the veteran four days later on October 31, 
1997, specifically referencing the October 27, 1997, 
statement of the case, and explained the need for her to 
submit a substantive appeal within 60 days which she failed 
to do.  She claims that in response to the October 31, 1997, 
correspondence she called her representative to discuss not 
receiving the statement of the case.  The veteran claims that 
she was told to call the Los Angeles RO and was then told to 
call the Oakland RO to obtain a copy of the statement of the 
case but was informed that the time had expired.  The veteran 
does not specifically state when she purportedly called the 
ROs.  The evidence of record does contain an RO Report of 
Contact dated on October 19, 1998, almost a year after she 
purportedly spoke to her DAV representative, however, the 
veteran only called to discuss an informal claim for post-
traumatic stress disorder (PTSD) due to sexual harassment.  
The Report of Contact does not contain any inquiry as to the 
July 1996 denial of TDIU benefits, or the October 1997 
statement of the case.  Otherwise, the claims folder does not 
contain any Report of Contact during the 60 day time period 
after issuance or the statement of the case or thereafter.  
The Board also notes that there is no indication that the 
veteran requested an extension of time to file her 
substantive appeal.  38 C.F.R. § 20.303.  Likewise, neither 
the veteran nor her representative submitted any written 
statement prior to the expiration of the appeal period which 
could be interpreted as a substantive appeal.

Because the veteran was clearly notified of the October 1997 
statement of the case, and because she thereafter failed to 
submit a substantive appeal within the applicable appeal 
period, such contention cannot form the basis for an earlier 
effective date for the grant of a TDIU.  38 U.S.C.A. § 7105.

Under a second theory of entitlement, the veteran is claiming 
that but for the CUE in the December 1995 rating decision, as 
determined in the May 1999 rating decision, her November 1995 
claim for TDIU benefits would have been granted.  Such 
contention has no basis under the law.  The May 1999 rating 
determination simply determined that the 60 percent 
evaluation assigned to lumbosacral strain with degenerative 
changes should have been granted effective June 14, 1993, 
rather than effective April 10, 1995.  Such change in 
effective date does not have any bearing on the adjudication 
of the veteran's TDIU claim.  At the time of the July 1996 RO 
adjudication, her lumbosacral strain was rated 60 percent 
disabling and service connection was in effect for several 
other disabilities, but based on the evidence of record at 
that time the RO determined that the veteran had not been 
found unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  

Under a third theory of entitlement, the veteran essentially 
contends that as of November 30, 1995, the date of her 
application for a TDIU, her service-connected disabilities 
rendered her unable to secure or follow substantially gainful 
employment.  

As already discussed in detail hereinabove, the veteran did 
file a claim for TDIU benefits on November 30, 1995, which 
was denied in a July 1996 rating decision, and she failed to 
perfect a timely appeal.  As the veteran did not file a 
timely substantive appeal, the July 1996 rating decision is 
final.  38 U.S.C.A. § 7105; 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r); see also 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding 
that an application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  The veteran has not 
specifically alleged clear and unmistakable error in the RO's 
July 1996 decision.  As such, the RO's decision is final and 
binding as to conclusions based on the evidence on file at 
the time.  See 38 C.F.R. § 20.1103.

While the veteran may have met the objective and subjective 
criteria under 38 C.F.R. § 4.16 prior to January 13, 1999, 
such issue is essentially immaterial, as the only issue to 
determine is whether she filed a claim for TDIU benefits 
prior to this date, or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim was received within one year of such 
date.  
	
The RO liberally construed the January 13, 1999, submission 
by the veteran's representative, which referred to individual 
unemployability, as a new claim for TDIU benefits.  Thus, an 
effective date of January 13, 1999, was assigned to the grant 
of TDIU benefits.  Subsequent to the veteran's July 1997, 
notice of disagreement and prior to January 13, 1999, the 
record does not contain any submissions would could be 
interpreted as a formal or informal claim for TDIU benefits.  
See 38 C.F.R. §§  3.151, 3.155.  As noted, an October 1998 RO 
Report of Contact does reference an informal claim for PTSD, 
however, does not contain any references pertaining to 
unemployability or a claim for TDIU benefits.

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred (again, which includes individual 
unemployability) within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase (individual 
unemployability) occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

In the case at hand, after failing to perfect an appeal with 
regard to the July 1996 RO determination, the veteran filed 
an informal application for TDIU benefits on January 13, 
1999.  The medical evidence of record for the time period 
from January 13, 1998, to January 13, 1999, contains no 
evidence pertaining to any claimed unemployability as a 
result of her service-connected disabilities.  Specifically, 
VA treatment records dated from January 1998 through January 
1999 which were in the constructive possession of VA (see 
Bell v. Derwinski, 2 Vet. App. 611 (1992)) are devoid of 
statements pertaining to unemployability, or statements that 
could be inferred as a claim of unemployability due to 
service-connected disabilities.  The Board acknowledges that 
in September 1998, the veteran filed a claim for SSA benefits 
which was granted in a December 1998 SSA decision.  The 
veteran's application referenced unemployment due to her 
service-connected disabilities.  Such application and award 
letter, however, were associated with the evidence of record 
in March 1999, thus subsequent to the January 13, 1999 
informal claim.  

Thus, while there is evidence in the claims folder that shows 
that the veteran was unemployed as early as June 1996, such 
evidence is outside the January 13, 1998, to January 13, 
1999, one year window.  There is no provision for assigning 
an effective date prior to date of claim when there is no 
evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase 
in disability cannot be factually ascertainable within one 
year prior to date of claim, then the effective date is the 
date of claim.  See 38 U.S.C.A. 5110(a).  Thus, it is not 
factually ascertainable from the evidence of record that an 
increased rating, in this case TDIU benefits, was warranted 
within the one-year period prior to her application for TDIU 
benefits.  As such, the record does not support an effective 
date prior to January 13, 1999, for the grant of TDIU 
benefits.  

In sum, the Board finds that the July 1996 rating action is 
final and that there is no correspondence in the record 
between the July 1997, notice of disagreement and January 13, 
1999, informal claim for TDIU benefits which could be 
construed as an informal claim for TDIU benefits.  
Additionally, the Board finds that there is no medical 
evidence within the one year prior to January 13, 1999, that 
factually supports a claim that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities.  

As the preponderance of the evidence is against the claim for 
an earlier effective date for TDIU benefits, the benefit-of-
the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DEA benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, a child or surviving spouse of the veteran will 
have basic eligibility if the following conditions are met:  
(1) if the veteran was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) the veteran has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) the veteran died as a result of service- 
connected disability.  38 U.S.C.A. §§3501, 3510; 38 C.F.R. 
§§3.807(a), 21.3021.

In the July 2000 rating determination, the RO determined that 
the basic eligibility to DEA benefits was established as the 
evidence showed that the veteran had a total service-
connected disability, permanent in nature.  Since the claim 
for DEA benefits is predicated on the grant of TDIU benefits, 
the effective date can be no earlier than the effective date 
for the grant of TDIU benefits.  Thus, an earlier effective 
date is not warranted.  


ORDER

The appeal is denied as to both issues.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


